July 21, 2010 Mr. Richard G. Spencer President and Chief Executive Officer (412) 367-3300 E-mail: rspencer@fidelitybank-pa.com FIDELITY BANCORP, INC. ANNOUNCES THIRD QUARTER RESULTS FOR FISCAL 2010 AND QUARTERLY DIVIDEND PITTSBURGH, PA – July 21, 2010 – Fidelity Bancorp, Inc. (NASDAQ: FSBI), of Pittsburgh, Pennsylvania the holding company for Fidelity Bank reported a net loss for the three-month period ended June 30, 2010 of $52,000 or $(0.05) per share (diluted) for the period, compared to net income of $238,000 or $0.04 per share (diluted) in the prior year quarter.The $290,000 decrease in earnings primarily reflects a decrease in net interest income before provision for loan losses of $23,000, an increase in the provision for loan losses of $230,000, a decrease in other income (excluding other-than-temporary impairment “OTTI” charges) of $614,000, and a decrease in income tax benefit of $327,000, partially offset by a decrease in OTTI charges on certain investment securities of $489,000 and a decrease in operating expenses of $415,000.The Company’s annualized return on average assets was (0.03)% and return on average equity was (0.42)% compared to 0.13% and 1.90% respectively, for the same period in the prior year. For the nine-month period ended June 30, 2010, net income was $659,000, or $0.12 per share (diluted), compared to $1.8 million or $0.52 per share (diluted) in the prior year period.Annualized return on assets was 0.12% and return on equity was 1.84% for the fiscal 2010 period, compared to 0.33% and 5.15%, respectively, for the same period in the prior year. Net interest income before provision for loan losses decreased $23,000 or 0.6% to $3.8 million for the three-month period ended June 30, 2010, compared to the prior year period. For the nine months ended June 30, 2010, net interest income before provision for loan losses decreased $2.1 million or 16.2% to $11.0 million, compared to $13.1 million in the prior year period. The provision for loan losses was $500,000 for the three-months ended June 30, 2010 compared to $270,000 in the prior year quarter.The provision for loan losses was relatively unchanged for the nine-months ended June 30, 2010, compared to the prior year period. The provision for loan losses 1 is charged to operations to bring the total allowance for loan losses to a level that reflects management’s best estimates of the losses inherent in the portfolio.An evaluation of the loan portfolio, current economic conditions and other factors is performed each month at the balance sheet date. Non-performing loans and foreclosed real estate were 2.18% of total assets at June 30, 2010, compared to 2.33% at June 30, 2009.The allowance for loan losses was 37.2% of non-performing loans at June 30, 2010, compared to 21.2% at June 30, 2009. Other income, excluding the OTTI charges, decreased $614,000 or 38.8% to $969,000 for the quarter ended June 30, 2010 compared to $1.6 million for the same period last year. The decrease for the current quarter primarily relates to the Company recognizing $463,000 of bank owned life insurance earnings in other operating income during the prior quarter period due to the death of a covered executive during the third quarter of fiscal 2009.There were no similar earnings recognized during the current quarter. Also, the decrease for the current quarter is due to a decrease in loan service charges and fees of $38,000 and a decrease in the gains on the sales of loans of $164,000.For the nine months ended June 30, 2010, other income, excluding the OTTI charges, was $4.0 million compared to $3.4 million in the prior year period. The increase for the nine-month period is primarily attributed to gains on the sale of investment and mortgage-backed securities of $1.0 million during the current period, while there were no similar gains in the prior year period. The increase for the nine-month period was also offset by a decrease in loan service charges and fees, gains on the sales of loans, and other operating income of $27,000, $98,000, and $278,000, respectively. OTTI charges were $912,000 during the three-month period ending June 30, 2010, compared to $1.4 million in the prior year period.The impairment charges for the current period relate to the Company’s holdings of three pooled trust preferred securities and one private label mortgage-backed security. OTTI charges were $2.4 million during the nine-month period ending June 30, 2010, compared to $3.1 million during the prior year period. The impairment charges for the current nine-month period relate to the Company’s holdings of six pooled trust preferred securities and one private label mortgage-backed security. The trust preferred impairment charges for both periods resulted from several factors, including a downgrade in their credit ratings, failure to pass their principal coverage tests, indications of a break in yield, and the decline in the net present value of their projected cash flows.Management of the Company has deemed the impairment on the trust preferred securities to be other-than-temporary based upon these factors and the duration and extent to which their market values have been less than cost, the inability to forecast a recovery in market value, and other factors concerning the issuers in the pooled securities.At June 30, 2010, the Company had holdings in 20 different trust preferred offerings with a book value of $17.8 million.The net unrealized loss on these securities amounted to $6.9 million.The private label mortgage-backed security impairment charge for both periods resulted from a downgrade in its credit rating, as well as independent third-party analysis of the underlying collateral for the bond. The impairment charges for the prior three-month period ending June 30, 2009 relate to the Company’s holdings of two pooled trust preferred securities and the impairment charges for the prior nine-month period ending June 30, 2009 relate to the Company’s holding of the AMF Ultra Short Mortgage Fund, its investment in two pooled trust preferred securities, and its holdings of Freddie Mac preferred stock. 2 Operating expenses for the quarter ended June 30, 2010, decreased $415,000 or 10.3% to $3.6 million compared to $4.0 million for the comparable prior year period.For the nine-month period in this fiscal year, operating expenses increased $391,000 or 3.7% to $11.1 million, compared to $10.7 million in the prior year period.The operating expense decrease for the three-month period ended June 30, 2010 is primarily attributed to a decrease in federal deposit insurance premiums of $453,000, partially offset by an increase in service bureau expense of $23,000.The decrease in federal deposit insurance premiums is attributed to the FDIC imposing a 5 basis point special assessment on each insured depository institution's assets minus Tier 1 capital as of June 30, 2009. The special assessment was collected on September 30, 2009 but an estimate of $331,000 was recognized in the prior quarter period ended June 30, 2009. There was no special assessment recognized in the current quarter period. The operating expense increase for the nine-month period ended June 30, 2009 is primarily attributed to an increase in compensation and benefits expense of $47,000, an increase in federal deposit insurance premiums of $84,000, an increase in service bureau expense of $111,000, and an increase in other operating expenses of $89,000. For the three-months ended June 30, 2010, the tax benefit decreased $327,000 to a benefit of $215,000 compared to a benefit of $542,000 for the same period last year.For the nine months ended June 30, 2010, the tax benefit increased $41,000 to a benefit of $339,000 compared to a benefit of $298,000 for the same period last year.The tax benefits for the current periods were significantly impacted by the impairment charges during the respective periods.The OTTI charges recorded in the current periods caused pre-tax income to be lower than tax-exempt income; therefore a tax benefit was recorded.The tax benefits for the prior year periods were significantly impacted by the impairment charges during the fiscal year ended September 30, 2008.On October 3, 2008, the Emergency Economic Stabilization Act was enacted which includes a provision permitting banks to recognize losses relating to FNMA and FHLMC preferred stock as an ordinary loss, thereby allowing the Company to recognize a tax benefit on the losses.Consequently, the Company recognized this additional tax benefit in the quarter ending December 31, 2008. Total assets were $708.1 million at June 30, 2010, a decrease of $21.9 million or 3.0% compared to September 30, 2009, anda decrease of $32.5 million or 4.4% compared to June 30, 2009. Cash and cash equivalents decreased $16.7 million to $25.7 million at June 30, 2010 as compared to September 30, 2009, anddecreased$28.3 million as compared to June 30, 2009. Net loans outstanding decreased $27.4 million or 6.7% to $382.4 million at June 30, 2010 as compared to September 30, 2009, anddecreased$54.6 million or 12.5% as compared to June 30, 2009. Deposits increased $2.4 million to $446.3 million at June 30, 2010 as compared to September 30, 2009, and increased $2.5 million as compared to June 30, 2009. Short-term borrowings decreased $3,000 to $101,000 at June 30, 2010 as compared to September 30, 2009, anddecreased $100,000 as compared to June 30, 2009. Long-term debt decreased $26.8 million to $91.7 million at June 30, 2010 as compared to September 30, 2009, and decreased $26.9 million as compared to June 30, 2009. Stockholders’ equity was $48.3 million at June 30, 2010, compared to $47.1 million at September 30, 2009 and $50.0 million at June 30, 2009. 3 QUARTERLY DIVIDEND The Board of Directors of Fidelity Bancorp, Inc. yesterday declared a quarterly cash dividend of $.02 per share on the Company’s common stock.The dividend is payable August 31, 2010 to stockholders of record August 13, 2010.This dividend represents the 88th uninterrupted quarterly cash dividend paid to stockholders. The Company's filings with the Securities and Exchange Commission are available on-line through the Company’s Internet website atwww.fidelitybancorp-pa.com. Fidelity Bancorp, Inc. is the holding company for Fidelity Bank, a Pennsylvania-chartered, FDIC-insured savings bank conducting business through thirteen offices in Allegheny and Butler counties. Statements contained in this news release which are not historical facts are forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995.Such forward-looking statements are subject to risks and uncertainties which could cause actual results to differ materially from those currently anticipated due to a number of factors, which include, but are not limited to, factors discussed in documents filed by Fidelity Bancorp, Inc. with the Securities and Exchange Commission from time to time. 4 Fidelity Bancorp, Inc. and Subsidiaries Income Statement for the Three and Nine Months Ended June 30, 2010 and 2009 - Unaudited (In thousands, except per share data) Three Months Ended Nine Months Ended June 30, June 30, Interest income: Loans $ Mortgage-backed securities Investment securities Deposits with other institutions 13 8 38 12 Total interest income Interest expense: Deposits Borrowed funds Subordinated debt Total interest expense Net interest income before provision for loan losses Provision for loan losses Net interest income after provision for loan losses Other income: Loan service charges and fees (Loss) gain on sale of investment and mortgage-backed securities (3 ) - - Total other-than-temporary impairment losses ) Portion of loss recognized in other comprehensive income, before taxes - - Net Impairment losses recognized in earnings ) Gain on sale of loans 83 Deposit service charges and fees Other operating income Total other income 57 Operating expenses: Compensation and benefits Office occupancy and equipment Depreciation and amortization Federal insurance premiums Service bureau expense 97 Other operating expenses Total operating expenses (Loss) income before income tax benefit ) ) Income tax benefit ) Net (Loss) Income ) Preferred stock dividend ) Amortization of preferred stock discount ) Net (Loss) Income available to common stockholders $ ) $ $ $ Basic earnings per common share $ ) $ $ $ Diluted earnings per common share $ ) $ $ $ Balance Sheets - Unaudited (In thousands, except share data) June 30 September 30 June 30 2009 Assets: Cash and due from banks $ $ $ Interest-earning demand deposits Securities available-for-sale Securities held-to-maturity Loans receivable, net Loans held-for-sale Foreclosed real estate, net 80 Federal Home Loan Bank stock, at cost Accrued interest receivable Office premises and equipment Other assets Total assets $ $ $ Liabilities and Stockholders' Equity: Liabilities: Deposits $ $ $ Short-term borrowings Subordinated notes payable Securities sold under agreement to repurchase Advance payments by borrowers for taxes and insurance Long-term debt Other liabilities Total liabilities Stockholders' equity: Preferred stock, $.01 par value per share, 5,000,000 shares authorized, 7,000 shares issued Common stock, $.01 par value per share, 10,000,000 shares authorized, 3,667,810, 3,664,947, and 3,664,373 shares issued 37 37 37 Treasury stock, 619,129 shares ) ) ) Additional paid-in capital Retained earnings Accumulated other comprehensive loss, net of tax ) ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ $ Other Data: At or For the Three Month Period Ended June 30, Annualized return on average assets -0.03% 0.13% Annualized return on average equity -0.42% 1.90% Equity to assets 6.82% 6.76% Interest rate spread (tax equivalent) 2.11% 2.01% Net interest margin (tax equivalent) 2.36% 2.30% Non-interest expense to average assets 2.05% 2.22% Loan loss allowance to gross loans 1.46% 0.82% Non-performing loans and real estate owned to total assets at end-of-period 2.18% 2.33% At or For the Nine Month Period Ended June 30, Annualized return on average assets 0.12% 0.33% Annualized return on average equity 1.84% 5.15% Equity to assets 6.82% 6.76% Interest rate spread (tax equivalent) 2.01% 2.31% Net interest margin (tax equivalent) 2.25% 2.59% Non-interest expense to average assets 2.05% 1.94% Loan loss allowance to gross loans 1.46% 0.82% Non-performing loans and real estate owned to total assets at end-of-period 2.18% 2.33%
